Phipps, Judge.
In Smith v. Jackson Elec. Membership Corp.,1 we reversed the trial court’s grant of summary judgment to Jackson Electric Membership Corporation and the Utilities Protection Center, Inc. in this wrongful death action against them. The Supreme Court granted certiorari and, in Jackson Elec. Membership Corp. v. Smith,2 reversed this Court’s judgment. Therefore, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the trial court’s judgment is affirmed.

Judgment affirmed.


Smith, C. J., and Barnes, J., concur.


 253 Ga. App. 575 (560 SE2d 26) (2002).


 276 Ga. 208 (576 SE2d 878) (2003).